Citation Nr: 0900898	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-33 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburg, Pennsylvania. 


FINDING OF FACT

The evidence does not show that the veteran is currently 
diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a VCAA notice letter dated in June 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service connection for PTSD and thoroughly 
described the types of evidence that the veteran should 
submit in support of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf.  

The Board notes that the June 2004 VCAA notice letter did not 
advise the veteran regarding the elements of degree of 
disability and effective date.  However, the record reflects 
that the veteran was later advised how VA assigns disability 
ratings and effective dates in April 2006 correspondence and 
provided additional opportunity to submit evidence in support 
of his claim.  Furthermore, as the veteran's claim is being 
denied for reasons explained below, any notice defect with 
respect to those elements is rendered moot as no disability 
rating or effective date will be assigned.  

Moreover, the veteran has been provided with a copy of the 
September 2004 rating decision, and the September 2005 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the veteran's service treatment and personnel records 
are of record.  Additionally, post-service treatment records 
identified as relevant to the claim have been obtained, to 
the extent possible, and associated with the claims folder.  
The record further shows that the veteran was afforded with a 
PTSD examination in connection with his claim.  

The Board notes that the veteran's representative indicated 
in the December 2008 Written Brief Presentation that the 
August 2004 PTSD examination report was inadequate because 
(1) the examiner made his determination based on the 
occurrence of a claimed stressor which had not been verified 
prior to submitting the claim to the examiner and (2) the 
examiner did not sign the examination report.  However, after 
review of the examination report, the Board finds that it is 
adequate for the purposes of this adjudication.  In regard to 
the first contention, the Board notes that the examining 
psychologist determined that the veteran did not meet the 
criteria for PTSD in accordance with 38 C.F.R. § 4.125(a).  
There is no indication that his consideration of the 
circumstances surrounding the veteran's claimed in-service 
stressor event as reported by the veteran, together with 
psychiatric symptoms presented at the examination and in 
medical evidence included in the claims folder, in evaluating 
the veteran's psychiatric disorder was improper as such 
elements are to be considered under DSM-IV, section 309.81.  
In regard to the second contention, the Board observes that 
the examination report does not include the examining 
psychologist provider's (T.E., PhD ABPP) signature, as the 
representative contends.  However, the examination report was 
approved and signed by a psychologist, A.B., PhD.  M21-1R 
only states that an original (mental) examination report must 
be signed by a clinical or counseling psychologist; it does 
not specify that the report be signed by the psychologist who 
provided the examination.  See Veterans Benefits 
Administration (VBA) M21-1R, Part III, Subpart iv, 3.D.18.  
Thus, the examination may not be rendered inadequate on such 
basis.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

The veteran contends that his base camp was subject to attack 
and an incursion by the Viet Cong that occurred in February 
1969 while he was stationed in Long Binh, Vietnam and that 
such experience has caused PTSD.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

In the present case, a review of the medical evidence reveals 
that the veteran is not currently diagnosed with PTSD.  
Indeed, the veteran underwent a PTSD examination in August 
2004 in connection with his claim and the examining 
psychologist determined that the veteran suffered from 
anxiety disorder not otherwise specified and alcohol abuse, 
he did not diagnose the veteran with PTSD.  The examining 
psychologist explained that the veteran did not meet the 
criteria for the diagnosis of PTSD either in terms of a 
specific, identified stressor that meets criterion A for the 
diagnosis or in terms of full symptom presentation.  The 
examining psychologist further added that psychological 
testing did not support the diagnosis.  As the examining 
psychologist based his conclusion on the veteran's 
psychiatric history as documented in the claims folder and an 
examination of the veteran, the Board affords the conclusion 
great probative value in resolving the medical question of 
whether the veteran currently suffers from PTSD.

In this regard, the Board notes that a VA nurse practitioner 
(A.L.D., CRNP) conducted an initial evaluation of the veteran 
for the PTSD clinic in June 2004 and included a diagnosis of 
chronic moderate PTSD (pending verification of stressor) on 
Axis I at that time.  However, a VA staff psychiatrist (B.F., 
MD) subsequently considered the nurse's diagnosis in 
evaluating the veteran in July 2004 but assessed anxiety 
disorder not otherwise specified (NOS) (subthreshold PTSD vs. 
PTSD); he made no definitive diagnosis of PTSD.  Notably, the 
psychiatrist's assessment is consistent with the conclusion 
made by the August 2004 VA examining psychologist.  As both 
the psychiatrist and psychologist possess a greater level of 
specialized expertise in the area of psychiatric disorders 
than the nurse, their conclusions are afforded more probative 
value.  See Owens v. Brown, 7 Vet. App. 429,  433 (1995) 
(stating that the Board may favor one medical opinion over 
another provided that it offers sufficient reasons or bases); 
see also VBA Fast Letter 07-08 (March 29, 2007) (providing 
that an initial evaluation of PTSD must be performed by a 
health care provider with certain specified credentials).  

The Board also notes that a licensed social worker (J.L., 
ACSM, LICSW) wrote in a November 2004 statement that the 
veteran had been receiving treatment at the Vet Center for 
PTSD since April 2004 and his symptoms were severe and 
chronic.  However, like the VA nurse, the social worker is 
shown to have less specialized medical expertise in the area 
of psychiatric disorders than the aforementioned VA 
psychiatrist and examining psychologist who determined that 
the veteran did not suffer from PTSD.  Thus, the social 
worker's opinion is also afforded less probative value than 
the opinions offered by the VA psychiatrist and examining 
psychologist.       

The Board has further considered the veteran's repeated 
assertions that he currently suffers from PTSD.  However, as 
the veteran is a layperson, he is not shown to have the 
requisite medical expertise to render a competent diagnosis 
of PTSD.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his assertions are afforded no probative value.  

Thus, the most probative medical evidence does not show a 
diagnosis of PTSD at any time during the course of this 
appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the veteran is 
not shown to have a current diagnosis of PTSD, the Board need 
not undertake an analysis as to whether his stressor events 
have been sufficiently corroborated by independent supporting 
evidence.  Thus, the preponderance of the evidence is against 
the veteran's claim and service connection for PTSD is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


